Citation Nr: 1100863	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  06-20 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to February 
1946 and from January 1951 to June 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

The Veteran appeared and testified at a hearing held before the 
undersigned Acting Veterans Law Judge in July 2009.  A copy of 
the transcript of this hearing has been associated with the 
claims file.  Thereafter, the Board remanded this case in 
September 2009 for additional development of the record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The evidence establishes that the Veteran sustained an injury to 
his right knee during service and that his current degenerative 
joint disease of the right knee resulted from that injury.  


CONCLUSION OF LAW

Degenerative joint disease of the right knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue involving the Veteran's claim for 
entitlement to service connection for a right knee disorder.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  This is so because the Board is taking action favorable 
to the Veteran by granting the issue at hand.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 
49, 747 (1992).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's available service treatment records for both 
periods of service, including the report of his separation 
examination in June 1952, are silent for any complaints, abnormal 
clinical findings, or diagnosis of any right knee injury or 
disorder.  They also do not refer to a vehicle accident in which 
the Veteran was injured.  

The first available post-service treatment record referring to 
right knee complaints is a VA clinic record dated in August 1981 
noting the Veteran's report of recurrent right knee swelling and 
weakness.  No clinical findings or diagnosis was recorded.  A 
private treatment record in September 1991 notes the Veteran's 
report of painful knees and the physician's diagnosis of 
degenerative joint disease of both knees.  The September 1991 
physician also noted that the Veteran had sustained an injury to 
his left knee and back in 1982; however, he did not mention a 
prior injury to the right knee. 

A VA compensation examiner in February 2005 noted the Veteran's 
report of having injured his right knee in 1951 when he fell in 
the back of a truck and having subsequently experienced 
intermittent pain and swelling in the knee, especially during bad 
weather.  The Veteran indicated that he had seen a doctor who had 
diagnosed arthritis.  Although diagnosing the Veteran to have 
degenerative joint disease of the right knee, the examiner failed 
to provide an opinion as to whether this was related to the 
reported injury in service.

A private physician wrote in February 2006 that the Veteran had 
been the physician's patient for 15 years, and that "[his] knee 
condition resulted from a service connected injury in which he 
was thrown from a truck during a tour of duty between Jan 1951 
and June 1952."  

In February 2006, the Veteran submitted statements by two 
individuals who have known him for many years and who knew of his 
complaints regarding his right knee.  One individual indicated he 
has known the Veteran for more than 30 years and that the Veteran 
had told him "early on in our relationship" that he had 
severely injured his right knee when he and several others were 
thrown from a military truck in 1951 or 1952.  The other 
individual stated that he has known the Veteran for about 10 
years when they were both college and indicated that he used to 
help the Veteran about campus when his knees became "pained," 
which he states the Veteran told him was due to "an injury 
sustained when he was thrown from a truck as the side rail 
collapsed when the truck made a sharp right turn causing the 
weight of twenty or more people on board to fall against and 
break the side rail causing injury to his right knee while 
serving on active duty between 1-51 and 6-52."

The report of x-rays of the Veteran's right knee by VA in 
February 2005 lists an impression of well marked arthritic 
disease with associated meniscal degeneration.  

At a hearing before the Board in July 2009, the Veteran testified 
regarding the circumstances of a vehicle accident that occurred 
during his second period of service in which he and several 
others were injured when they were thrown from a truck.  He 
stated that he was hospitalized for a day for observation, then 
returned to light duty.  Thereafter, he recalled feeling 
discomfort in his right knee "once in a while" during service, 
going to sick bay, and being given pills and light duty.  The 
Veteran stated that the knee progressively became more 
problematic over time.  

In September 2009, the Board remanded the case for further 
development, to include obtaining the Veteran's service personnel 
records and other service department records in an attempt to 
verify the claimed vehicle accident during service.  The Board 
also directed the RO to schedule the Veteran for an examination 
after the records were obtained, to include an opinion regarding 
the probability that any current right knee disorder had its 
onset during service.  

Unfortunately, no additional service records were obtained.  
However, a VA physician examined the Veteran in June 2010.  The 
examiner reviewed the claims file, the current examination 
results, and the report of current x-rays of the right knee 
(which showed no interval change since February 2005).  It was 
the examiner's opinion that it is at least as likely as not that 
the Veteran's degenerative joint disease of the right knee had 
its onset in service in 1951 or 1952, as a result of his from 
being thrown from a truck.  

The Board finds that the Veteran's statements are competent 
evidence as to the factual matters of which he had first-hand 
knowledge, such as an in-service vehicle accident and the right 
knee injury he asserts he incurred therein.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  His statements and sworn testimony 
are also competent evidence as to his continuing right knee 
symptomatology since his separation from service.  

The Board also finds that the Veteran's statements are credible.  
His report of the circumstances of the accident during service 
and his symptoms thereafter have remained consistent throughout 
the claim process and is further supported by the statements from 
his friends as to how he injured his right knee.  Further, there 
is no evidence of record that the claimed accident and injury did 
not occur, and there is also no evidence of any post-service 
injury to the Veteran's right knee that would account for the 
clinical and x-ray findings.  

Moreover, two physicians have opined that the Veteran's 
degenerative joint disease of the right knee resulted from the 
claimed injury during service.  The June 2010 opinion, in 
particular, was based on a review of the claims file and 
consideration of the current physical examination, as well as the 
examiner's assessment of the credibility of the Veteran's 
reported history.  The record does not contain any unfavorable 
medical evidence.  

Therefore, after considering all of the evidence of record and 
affording the Veteran the benefit of the doubt, the Board finds 
that the evidence establishes that the Veteran incurred an injury 
to his right knee during service and that his current 
degenerative joint disease of the right knee resulted from that 
in-service injury.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002).  
Consequently, service connection for degenerative joint disease 
of the right knee is warranted.


ORDER

Service connection for degenerative joint disease of the right 
knee is granted.  



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


